IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                        April 24, 2001 Session

                STATE OF TENNESSEE v. LINNELL RICHMOND
                         and SHERVON JOHNSON

                  Direct Appeal from the Criminal Court for Knox County
                 Nos. 58152A and 58152B    Richard R. Baumgartner, Judge



                                  No. E2000-01545-CCA-R3-CD
                                        October 15, 2001

Following a jury trial, a Knox County jury found the Defendants, Linnell Richmond and Shervon
Johnson, guilty of aggravated robbery, attempted aggravated robbery and two counts of attempted
first degree premeditated murder. Defendant Johnson was also convicted of the additional attempted
aggravated robbery of Leonard Hill. The trial court sentenced Defendant Richmond to an effective
sentence of twenty-two years for his convictions. Defendant Johnson was order to serve an effective
sentence of seventy years for his convictions. The trial court further ordered that both Defendants
serve their state sentences consecutively to a federal sentence arising out of the same situation and
conduct as the state sentences. In this appeal as of right, the Defendants raise the following issues:
1) whether the evidence was sufficient to convict each Defendant of attempted first degree
premeditated murder, attempted aggravated robbery and aggravated robbery; 2) whether the trial
court erred in failing to instruct the jury on the natural and probable consequences rule; 3) whether
the trial court erred in allowing the state to proceed under a theory of criminal responsibility against
Defendant Richmond, when the indictment failed to charge him with criminal responsibility; 4)
whether the trial court erred in failing to charge lesser-included offenses; 5) whether the trial court
erred in failing to allow the victim, Mose Cuxart, to be impeached with false statements concerning
his income tax returns; 6) whether the trial court erred in admitting photographs of Shannon Brown
and Kevin Brown; 7) whether the trial court erred in amending the indictment for aggravated
robbery; and 8) whether the trial court erred in ordering the Defendants’ state sentence to run
consecutively to their federal sentence. After a thorough review of the evidence and the applicable
law, a majority of the panel affirms each of Defendant Johnson’s convictions and sentences. A
majority of the panel reverses and remands for a new trial Defendant Richmond’s convictions for
aggravated robbery, attempted aggravated robbery, and attempted murder.

           Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court
             Affirmed in Part and Reversed in Part; Remanded for a New Trial

THOMAS T. WOODALL, J., delivered the opinion of the court on all issues except Defendant
Richmond’s issue regarding a charge of lesser-included offenses; JERRY L. S MITH, J., filed an opinion